TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00120-CR


Michael Kevin Villegas, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2001-273, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted in part. 
Appellant's counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than
September 17, 2002.  No further extension of time will be granted.
It is ordered August 16, 2002. 

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish